CRICHTON, J.,
would grant and assigns reasons.
hi would grant this application to consider the merits of the defendant’s case. While I respect the discretionary authority of the district attorney to dismiss and reinstitute indictments (La.C.Cr.P.arts.61, 576, 691), I do not condone its abuse or its persistent and unabated use in Orleans Parish. Under certain circumstances, the dismissal and reinstitution of an indictment has the effect of circumventing a trial court’s ruling denying the'district attorney a continuance. This, in turn, interferes with the trial court’s inherent authority to control its docket (La.C.Cr.P. art. 17), and renders meaningless a trial court’s decision to deny, a continuance. -The district attorney’s authority to dismiss and reinsti-tute indictments. is therefore ■, in tensiop with the district court’s inherent authority over the docket, and I would grant and docket this case to address this tension. See State v. Love, 00-3347 (La.5/23/03), 847 So.2d 1198.